DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-27 as originally filed are pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-18, and 23-26, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 1, 10, and 23, at lines 14, 14, and 5-6, respectively, the recitation “or other types of cameras and motion sensors” renders the claims indefinite because it is unclear as to what “other” in “other types of cameras and motion sensors” is referring to since the terminology is vague.
As per claims 6, 15, and 24, at line 2, the recitation “the floor or ground” renders the claim indefinite because it lacks antecedent basis.
As per claims 8, 17, and 26, at line 2, the recitation “it” renders the claim indefinite because it is unclear as to what “it” is referring to.
As per claim 22, at line 1, the recitation “the one or more sensor indicators” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bear (U.S. Patent No. 4,915,384) in view of McIntyre (U.S. Patent No. 5,733,209).
As per claim 1, Bear teaches a batting bay (figure 1), comprising: one or more batting areas (arbitrary area of batter; figure 1), from which a batter is enabled to hit one or more launched balls (figure 1); and a programmable ball launching machine (10/22/20/24), configured to launch the balls to the batters (figure 1), wherein the ball launching machine includes a ball launch mechanism (14), wherein the ball launch mechanism launches the balls along an arc, with a vertical launch angle and a horizontal launch angle (it is understood that launched balls would have an arc with a vertical launch angle and a horizontal launch angle, due to gravity), towards the home plate (in the combination, it is understood that the ball would be launched toward the home plate which is next to the batter), wherein the ball launch mechanism is connected to a ball launch trigger mechanism (22/24) configured to trigger individual launched balls or a sequence of launched balls (it is understood that the switch 24 is capable of triggering individual or sequence of launched balls), comprising one or more mechanisms selected from a group of mechanisms including at least 1) detection of a specific bat, hand or arm motion by one or more player motion tracking mechanisms including RFID, radar, infrared, optical, high-speed or other types of cameras and motion sensors, and 2) a software application user interface displayed on a computer screen or a smart device (it is understood that the processor 22 is displaying a software application user interface displayed on a computer screen 26), and wherein the ball launching machine further comprises or is operatively connected to one or more sensory indicators (projector 20), including one or more of light, sound and vibration mechanisms (it is understood that the projector would include light).
Bear fails to disclose each batting area having a home plate and at least one batting box.
McIntyre discloses a ball launching apparatus (abstract) including a home plate and at least one batting box (figure 1).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include a home plate and at least one batting box, as taught by McIntyre, in order to provide a more realistic training experience to mimic a true baseball scenario.
In addition, Bear fails to disclose the ball launching mechanism located within one to ten feet in front of the batting box. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges to make the ball launching mechanism located within one to ten feet in front of the batting box, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges to make the ball launching mechanism located within one to ten feet in front of the batting box, in order to provide the optimal pitching range and speed depending on the training preference. 
As per claim 2, Bear teaches the ball launching machine is configured to adjust one or more of a speed, spin, arc, and apex of a launched ball, to propel a launched ball along a specific pathway and control placement of a launched ball within or outside of a striking zone of the batter (it is understood that the launched ball would have a speed and a placement within or outside of a striking zone of the batter).
As per claim 3, Bear teaches the ball launching machine further configured to enable selection of pitch placement by opponents via a software application program interface, such as a graphical user interface, mobile app, or touch screen kiosk (in some instances, the pitching machine 10 may be controlled to deliver an occasional wild pitch; col. 4, lines 50-55).
As per claim 4, Bear teaches the one or more sensory indicators are configured to indicate one or more of pitch readiness, pitch difficulty, apex, or location, color-coding, location and direction of targets, and a current status of the batter (as illustrated, the projector is capable of showing a location; figure 1).
As per claim 5, Bear teaches the ball launch trigger mechanism further comprises one or more sensors, including pressure sensors, more motion sensors, infrared sensors, cameras, microphones, and radars, configured to detect one or more of presence of the batter, batter hand waves and gestures, location, speed and trajectory of a launched ball, swing of a bat, and location, speed and trajectory of a hit ball (microphone; col. 4, lines 25-30).
As per claim 6, Bear teaches the ball launching machine further comprises one or more pressure or weight sensors (the signal means 24 may be a pressure sensitive switch; col. 5, line 30) implemented within the floor or ground of the batting area (figure 1).
As per claim 7, Bear teaches the ball launching machine is configured to disable the launch mechanism when the one or more pressure or weight sensors implemented within the floor or ground of the batting area fail to register the presence of a batter (it is understood that if there is no pressure on the switch, it would not register the presence of a batter).
As per claim 8, Bear fails to disclose the ball launching machine further comprises an elevator, auger or conveyor that lifts the ball and delivers it into position for launch of the ball.
McIntyre discloses a ball launching apparatus (abstract) including a conveyor (16) that lifts the ball and delivers it into position for launch of the ball (figure 2).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include an elevator, auger or conveyor that lifts the ball and delivers it into position for launch of the ball, as taught by McIntyre, in order to automate loading of balls to provide less manual operation for ease of use.
As per claim 9, Bear fails to disclose the ball launch mechanism further comprises one or more of one or more pistons and one or more pneumatic launch mechanisms, configured to launch the ball.
McIntyre discloses a ball launching apparatus (abstract) including one or more of one or more pistons and one or more pneumatic launch mechanisms (22-24), configured to launch the ball (col. 5, lines 15-20).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include one or more of one or more pistons and one or more pneumatic launch mechanisms, configured to launch the ball, as taught by McIntyre, in order to provide an underground launching mechanism so that it does not interfere with the field of play for a better experience.
As per claim 10, Bear teaches a batting bay (figure 1), comprising: one or more batting areas (arbitrary area of batter; figure 1), from which a batter is enabled to hit one or more launched balls (figure 1); and a programmable ball launching machine (10/22/24), configured to launch the balls to the batters (figure 1), wherein the ball launching machine includes a ball launch mechanism (14), wherein the ball launch mechanism launches the balls along an arc, with a vertical launch angle and a horizontal launch angle (it is understood that launched balls would have an arc with a vertical launch angle and a horizontal launch angle, due to gravity), towards the home plate (in the combination, it is understood that the ball would be launched toward the home plate which is next to the batter), and wherein the ball launch mechanism is connected to a ball launch trigger mechanism (22/24) configured to trigger individual launched balls or a sequence of launched balls (it is understood that the switch 24 is capable of triggering individual or sequence of launched balls), comprising one or more mechanisms selected from a group of mechanisms including at least 1) detection of a specific bat, hand or arm motion by one or more player motion tracking mechanisms including RFID, radar, infrared, optical, high-speed or other types of cameras and motion sensors, and 2) a software application user interface displayed on a computer screen or a smart device (it is understood that the processor 22 is displaying a software application user interface displayed on a computer screen 26).
As per claim 11, Bear teaches the ball launching machine is configured to adjust one or more of a speed, spin, arc, and apex of a launched ball, to propel a launched ball along a specific pathway and control placement of a launched ball within or outside of a striking zone of the batter (it is understood that the launched ball would have a speed and a placement within or outside of a striking zone of the batter).
As per claim 12, Bear teaches the ball launching machine further configured to enable selection of pitch placement by opponents via a software application program interface, such as a graphical user interface, mobile app, or touch screen kiosk (in some instances, the pitching machine 10 may be controlled to deliver an occasional wild pitch; col. 4, lines 50-55).
As per claim 13, Bear teaches the ball launching machine further comprises or is operatively connected to one or more sensory indicators (20), including one or more of lights, sounds and vibrations (it is understood that the projector includes light), and wherein the one or more sensor are configured to indicate one or more of pitch readiness, pitch difficulty, apex, or location, color-coding, location and direction of targets, and a current status of the batter (as illustrated, the projector is capable of showing a location; figure 1).
As per claim 14, Bear teaches the ball launch trigger mechanism further comprises one or more sensors, including pressure sensors, more motion sensors, infrared sensors, cameras, microphones, and radars, configured to detect one or more of presence of the batter, batter hand waves and gestures, location, speed and trajectory of a launched ball, swing of a bat, and location, speed and trajectory of a hit ball (microphone; col. 4, lines 25-30).
As per claim 15, Bear teaches the ball launching machine further comprises one or more pressure or weight sensors (the signal means 24 may be a pressure sensitive switch; col. 5, line 30) implemented within the floor or ground of the batting area (figure 1).
As per claim 16, Bear teaches the ball launching machine is configured to disable the launch mechanism when the one or more pressure or weight sensors implemented within the floor or ground of the batting area fail to register the presence of a batter (it is understood that if there is no pressure on the switch, it would not register the presence of a batter).
As per claim 17, Bear fails to disclose the ball launching machine further comprises an elevator, auger or conveyor that lifts the ball and delivers it into position for launch of the ball.
McIntyre discloses a ball launching apparatus (abstract) including a conveyor (16) that lifts the ball and delivers it into position for launch of the ball (figure 2).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include an elevator, auger or conveyor that lifts the ball and delivers it into position for launch of the ball, as taught by McIntyre, in order to automate loading of balls to provide less manual operation for ease of use.
As per claim 18, Bear fails to disclose the ball launch mechanism further comprises one or more of one or more pistons and one or more pneumatic launch mechanisms, configured to launch the ball.
McIntyre discloses a ball launching apparatus (abstract) including one or more of one or more pistons and one or more pneumatic launch mechanisms (22-24), configured to launch the ball (col. 5, lines 15-20).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include one or more of one or more pistons and one or more pneumatic launch mechanisms, configured to launch the ball, as taught by McIntyre, in order to provide an underground launching mechanism so that it does not interfere with the field of play for a better experience.
As per claim 19, Bear teaches a batting bay (figure 1), comprising: one or more batting areas (arbitrary area of batter; figure 1), from which a batter is enabled to hit one or more launched balls (figure 1); and a programmable ball launching machine (10/22/20/24), configured to launch the balls to the batters (figure 1), wherein the ball launching machine includes a ball launch mechanism (14), wherein the ball launch mechanism launches the balls along an arc, with a vertical launch angle and a horizontal launch angle (it is understood that launched balls would have an arc with a vertical launch angle and a horizontal launch angle, due to gravity), towards the home plate (in the combination, it is understood that the ball would be launched toward the home plate which is next to the batter), wherein the ball launching machine further comprises or is operatively connected to one or more sensory indicators (projector 20), including one or more of lights, sounds and vibrations (it is understood that the projector would include light).
As per claim 20, Bear teaches the ball launching machine is configured to adjust one or more of a speed, spin, arc, and apex of a launched ball, to propel a launched ball along a specific pathway and control placement of a launched ball within or outside of a striking zone of the batter (it is understood that the launched ball would have a speed and a placement within or outside of a striking zone of the batter).
As per claim 21, Bear teaches the ball launching machine further configured to enable selection of pitch placement by opponents via a software application program interface, such as a graphical user interface, mobile app, or touch screen kiosk (in some instances, the pitching machine 10 may be controlled to deliver an occasional wild pitch; col. 4, lines 50-55).
As per claim 22, Bear teaches the one or more sensory indicators are configured to indicate one or more of pitch readiness, pitch difficulty, pitch apex, or location, color-coding, location and direction of targets, and a current status of the batter (as illustrated, the projector is capable of showing a location; figure 1).
As per claim 23, Bear teaches the ball launching machine includes a ball launch mechanism (14), wherein the ball launch mechanism launches the balls along an arc, with a vertical launch angle and a horizontal launch angle (it is understood that launched balls would have an arc with a vertical launch angle and a horizontal launch angle, due to gravity), towards the home plate (in the combination, it is understood that the ball would be launched toward the home plate which is next to the batter), wherein the ball launch mechanism is connected to a ball launch trigger mechanism (22/24) configured to trigger individual launched balls or a sequence of launched balls (it is understood that the switch 24 is capable of triggering individual or sequence of launched balls), comprising one or more mechanisms selected from a group of mechanisms including at least 1) detection of a specific bat, hand or arm motion by one or more player motion tracking mechanisms including RFID, radar, infrared, optical, high-speed or other types of cameras and motion sensors, and 2) a software application user interface displayed on a computer screen or a smart device (it is understood that the processor 22 is displaying a software application user interface displayed on a computer screen 26) and wherein the ball launch trigger mechanism further comprises one or more sensors, including pressure sensors, more motion sensors, infrared sensors, cameras, microphones, and radars, configured to detect one or more of presence of the batter, batter hand waves and gestures, location, speed and trajectory of a launched ball, swing of a bat, and location, speed and trajectory of a hit ball (microphone; col. 4, lines 25-30).
As per claim 24, Bear teaches the ball launching machine further comprises one or more pressure or weight sensors (the signal means 24 may be a pressure sensitive switch; col. 5, line 30) implemented within the floor or ground of the batting area (figure 1).
As per claim 25, Bear teaches the ball launching machine is configured to disable the launch mechanism when the one or more pressure or weight sensors implemented within the floor or ground of the batting area fail to register the presence of a batter (it is understood that if there is no pressure on the switch, it would not register the presence of a batter).
As per claim 26, Bear fails to disclose the ball launching machine further comprises an elevator, auger or conveyor that lifts the ball and delivers it into position for launch of the ball.
McIntyre discloses a ball launching apparatus (abstract) including a conveyor (16) that lifts the ball and delivers it into position for launch of the ball (figure 2).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include an elevator, auger or conveyor that lifts the ball and delivers it into position for launch of the ball, as taught by McIntyre, in order to automate loading of balls to provide less manual operation for ease of use.
As per claim 27 , Bear fails to disclose the ball launch mechanism further comprises one or more of one or more pistons and one or more pneumatic launch mechanisms, configured to launch the ball.
McIntyre discloses a ball launching apparatus (abstract) including one or more of one or more pistons and one or more pneumatic launch mechanisms (22-24), configured to launch the ball (col. 5, lines 15-20).
Therefore, from the teaching of McIntyre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the training system of Bear to include one or more of one or more pistons and one or more pneumatic launch mechanisms, configured to launch the ball, as taught by McIntyre, in order to provide an underground launching mechanism so that it does not interfere with the field of play for a better experience.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to batting bays in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635